
	

114 HR 731 IH: Justice and Mental Health Collaboration Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 731
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Nugent (for himself, Mr. Scott of Virginia, Mrs. Napolitano, Mr. Ryan of Ohio, Ms. Slaughter, Mr. Pocan, Mrs. Brooks of Indiana, Mr. Lowenthal, Mr. Hastings, Mr. Joyce, Mr. Reichert, Mr. Sensenbrenner, Mr. Lance, and Mr. Jolly) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize and improve the Mentally Ill Offender Treatment and Crime Reduction Act of 2004.
	
	
 1.Short titleThis Act may be cited as the Justice and Mental Health Collaboration Act of 2015. 2.Assisting veterans (a)RedesignationSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by redesignating subsection (i) as subsection (l).
 (b)Assisting veteransSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (h) the following:
				
					(i)Assisting veterans
 (1)DefinitionsIn this subsection: (A)Peer to peer services or programsThe term peer to peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of providing support and mentorship to assist qualified veterans in obtaining treatment, recovery, stabilization, or rehabilitation.
 (B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who— (i)has served on active duty in any branch of the Armed Forces, including the National Guard and reserve components; and
 (ii)was discharged or released from such service under conditions other than dishonorable. (C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health and substance abuse agencies that provides qualified veterans with—
 (i)intensive judicial supervision and case management, which may include random and frequent drug testing where appropriate;
 (ii)a full continuum of treatment services, including mental health services, substance abuse services, medical services, and services to address trauma;
 (iii)alternatives to incarceration; and (iv)other appropriate services, including housing, transportation, mentoring, employment, job training, education, and assistance in applying for and obtaining available benefits.
								(2)Veterans assistance program
 (A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants under this subsection to applicants to establish or expand—
 (i)veterans treatment court programs; (ii)peer to peer services or programs for qualified veterans;
 (iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other appropriate services to qualified veterans who have been incarcerated; and
 (iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and substance abuse personnel how to identify and appropriately respond to incidents involving qualified veterans.
 (B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications that—
 (i)demonstrate collaboration between and joint investments by criminal justice, mental health, substance abuse, and veterans service agencies;
 (ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and public safety; and
 (iii)propose interventions with empirical support to improve outcomes for qualified veterans.. 3.Correctional facilitiesSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is amended by inserting after subsection (i), as so added by section 2, the following:
			
				(j)Correctional facilities
					(1)Definitions
 (A)Correctional facilityThe term correctional facility means a jail, prison, or other detention facility used to house people who have been arrested, detained, held, or convicted by a criminal justice agency or a court.
 (B)Eligible inmateThe term eligible inmate means an individual who— (i)is being held, detained, or incarcerated in a correctional facility; and
 (ii)manifests obvious signs of a mental illness or has been diagnosed by a qualified mental health professional as having a mental illness.
 (2)Correctional facility grantsThe Attorney General may award grants to applicants to enhance the capabilities of a correctional facility—
 (A)to identify and screen for eligible inmates; (B)to plan and provide—
 (i)initial and periodic assessments of the clinical, medical, and social needs of inmates; and (ii)appropriate treatment and services that address the mental health and substance abuse needs of inmates;
 (C)to develop, implement, and enhance— (i)post-release transition plans for eligible inmates that, in a comprehensive manner, coordinate health, housing, medical, employment, and other appropriate services and public benefits;
 (ii)the availability of mental health care services and substance abuse treatment services; and (iii)alternatives to solitary confinement and segregated housing and mental health screening and treatment for inmates placed in solitary confinement or segregated housing; and
 (D)to train each employee of the correctional facility to identify and appropriately respond to incidents involving inmates with mental health or co-occurring mental health and substance abuse disorders..
 4.Academy trainingSection 2991(h) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is amended—
 (1)in paragraph (1), by adding at the end the following:  (F)Academy trainingTo provide support for academy curricula, law enforcement officer orientation programs, continuing education training, and other programs that teach law enforcement personnel how to identify and respond to incidents involving persons with mental health disorders or co-occurring mental health and substance abuse disorders.; and
 (2)by adding at the end the following:  (4)Priority considerationThe Attorney General, in awarding grants under this subsection, shall give priority to programs that law enforcement personnel and members of the mental health and substance abuse professions develop and administer cooperatively..
 5.Evidence based practicesSection 2991(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is amended—
 (1)in paragraph (3), by striking or at the end; (2)by redesignating paragraph (4) as paragraph (6); and
 (3)by inserting after paragraph (3), the following:  (4)propose interventions that have been shown by empirical evidence to reduce recidivism;
 (5)when appropriate, use validated assessment tools to target preliminarily qualified offenders with a moderate or high risk of recidivism and a need for treatment and services; or.
			6.Safe communities
 (a)In generalSection 2991(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended—
 (1)in paragraph (7)— (A)in the heading, by striking Mental illness and inserting Mental illness; mental health disorder; and
 (B)by striking term mental illness means and inserting terms mental illness and mental health disorder mean; and (2)by striking paragraph (9) and inserting the following:
					
						(9)Preliminarily qualified offender
 (A)In generalThe term preliminarily qualified offender means an adult or juvenile accused of an offense who— (i) (I)previously or currently has been diagnosed by a qualified mental health professional as having a mental illness or co-occurring mental illness and substance abuse disorders;
 (II)manifests obvious signs of mental illness or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; or
 (III)in the case of a veterans treatment court provided under subsection (i), has been diagnosed with, or manifests obvious signs of, mental illness or a substance abuse disorder or co-occurring mental illness and substance abuse disorder; and
 (ii)has been unanimously approved for participation in a program funded under this section by, when appropriate, the relevant—
 (I)prosecuting attorney; (II)defense attorney;
 (III)probation or corrections official; (IV)judge; and
 (V)a representative from the relevant mental health agency described in subsection (b)(5)(B)(i). (B)DeterminationIn determining whether to designate a defendant as a preliminarily qualified offender, the relevant prosecuting attorney, defense attorney, probation or corrections official, judge, and mental health or substance abuse agency representative shall take into account—
 (i)whether the participation of the defendant in the program would pose a substantial risk of violence to the community;
 (ii)the criminal history of the defendant and the nature and severity of the offense for which the defendant is charged;
 (iii)the views of any relevant victims to the offense; (iv)the extent to which the defendant would benefit from participation in the program;
 (v)the extent to which the community would realize cost savings because of the defendant's participation in the program; and
 (vi)whether the defendant satisfies the eligibility criteria for program participation unanimously established by the relevant prosecuting attorney, defense attorney, probation or corrections official, judge and mental health or substance abuse agency representative..
 (b)Technical and conforming amendmentSection 2927(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended by striking has the meaning given that term in section 2991(a). and inserting “means an offense that—
				
 (A)does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another; or
 (B)is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense..
 7.Reauthorization of appropriationsSubsection (l) of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa), as redesignated in section 2(a), is amended—
 (1)in paragraph (1)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (D)$40,000,000 for each of fiscal years 2016 through 2020.; and (2)by adding at the end the following:
				
 (3)LimitationNot more than 20 percent of the funds authorized to be appropriated under this section may be used for purposes described in subsection (i) (relating to veterans)..
			
